In the orignal opinion handed down July 25, 1916, and reported in 58 Okla. 707, 160 P. 1116, I filed a dissenting opinion, as did my late Brother, Justice Thacker. A further consideration of the question there decided in the majority opinion convinces me of the soundness of the rule announced in the dissenting opinions. It appears, however, from the uncontroverted facts as shown by the motion to dismiss, that, upon the going down of the mandate, John R. Long and W.J. Long, in reliance upon the rule announced and the order of the court, in good faith paid to the full brothers and sisters of Thomas J. Hill, deceased, the full purchase price of the lands, the title to which was in controversy, according to the terms of a contract previously made and entered into between them. In the situation presented by the record and the motion to dismiss, the court could not, in the instant case, depart from the rule announced in the majority opinion without disturbing the rights of those who have acted in reliance thereon. Such being the case, and for that reason only, I concur in the opinion.
 *Page 1